MEMORANDUM**
Bhupinder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an immigration judge’s denial of Singh’s application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, see Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir.1995), and we deny the petition for review.
Substantial evidence supports the BIA’s decision. Singh’s testimony was contradictory and materially inconsistent with his written declaration concerning, inter alia, the year of his second arrest, the duration of his detention and his father’s arrest. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001).
Because Singh failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Fisher v. INS, 79 F.3d 955, 960-61 (9th Cir.1996) (en banc).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.